Citation Nr: 1445423	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-26 573	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Whether the rating reduction from 40 percent to 20 percent for bilateral hearing loss, effective March 1, 2013, was proper, and whether higher evaluations are warranted for any period on appeal. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which decreased the evaluation for bilateral hearing loss from 40 percent to 20 percent disabling, effective March 1, 2013.  The Veteran submitted a notice of disagreement in December 2012; a statement of the case was issued in July 2014; and a VA Form 9 was submitted in August 2013.  By way of a January 2014 rating decision, the RO awarded an increased rating of 60 percent, effective January 7, 2014.  

The Board observes that the appeal of a rating reduction arose in the context of the Veteran's claim for an increased rating for bilateral hearing loss which was filed in February 2012.  Accordingly, this appeal contemplates the issues of both the propriety of a reduction in rating and a claim for an increased rating. See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The Veteran was previously scheduled for a hearing before a Veterans Law Judge with the Board in September 2014.  However, in September 2014, VA received notification from the Veteran that he no longer desired to continue with his appeal. 


FINDING OF FACT

VA received written notification from the Veteran in a September 2014 statement that he wanted to withdraw his pending appeal.  The Board received this request prior to the promulgation of a decision. 


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of whether the rating reduction from 40 percent to 20 percent for bilateral hearing loss, effective March 1, 2013, was proper, and whether higher evaluations are warranted for any period on appeal, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. See September 29, 2014 Statement.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of whether the rating reduction from 40 percent to 20 percent for bilateral hearing loss, effective March 1, 2013, was proper, and whether higher evaluations are warranted for any period on appeal, is dismissed.  




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


